MEMORANDUM **
California state prisoner Eric Kenneth Dungan appeals pro se from the district court’s judgment denying his 28 U.S.C. § 2254 habeas petition. We have jurisdiction under 28 U.S.C. § 2253, and we affirm.
Dungan contends that insufficient evidence was presented at trial to support his conviction for second degree murder. We agree with the district court that the state court’s determination that sufficient evidence supported Dungan’s conviction was not contrary to, or an unreasonable application of, Jackson v. Virginia, 443 U.S. 307, 318-19, 99 S.Ct. 2781, 61 L.Ed.2d 560 (1979), or “based on an unreasonable determination of the facts” in light of the state court record. 28 U.S.C. § 2254(d)(1) & (2); see Harrington v. Richter, — U.S. -, 131 S.Ct. 770, 785, 178 L.Ed.2d 624 (2011); Juan H. v. Allen, 408 F.3d 1262, 1275 n. 13 (9th Cir.2005).1
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.


. Dungan’s May 4, 2102, unopposed motion 1 to supplement the record is granted.